Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
This Office Action is in response to the application filed on 02/28/2020.
             Claims 1-20 are pending.

Information Disclosure Statement  
The information disclosure statement (IDS) filed on 02/28/2020 has been considered (see form-1449, MPEP 609).

Drawings
The drawings filed on 02/28/2020 are accepted.	

Note: After analyzing and consideration, the examiner acknowledge, there is no 101 rejection to claims 1-20.

	Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-18 of U.S. Patent No. 10,621578.  Although the conflicting are not patentably distinct from each other because since the claims of the Patent No. 10,621578 contains every element of the claims of the instant application, and as such, anticipate the claims of the instant application 16/804272. (See table below). 
		
Instant Application claim 1
Patent No. 10,621578 claim 1
A computing platform, comprising: 
 at least one processor; 
 a communication interface communicatively coupled to the at least one processor; and 
  memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to:
  receive, by the at least one processor, via the communication interface, and from a smart reconciliation node, a data file; retrieve, based on the data file, a data file profile indicating historical information associated with the data file; 

determine, based on comparing the data file profile with the data file, an issue associated with the data file, wherein determining the issue associated with the data file comprises determining, based on comparing the data file profile with the plurality of sections within the data file, a missing section of the data file, and wherein determining the issue associated with the data file comprises determining an error in delivering a second data file; 



identify, based on the issue associated with the data file, a data file level error indicating a level where the issue occurred, wherein identifying the data file level error comprises identifying a content level error, and wherein identifying the 
generate, based on the data file level error, one or more commands directing the smart reconciliation node to execute an automated response for the issue associated with the data file;
 transmit, to the smart reconciliation node via the communication interface, the one or more commands directing the smart reconciliation node to execute the automated response for the issue associated with the data file, wherein transmitting the one or more commands directing the smart reconciliation node to execute the automated response for the issue associated with the data file comprises: causing, based on the content level error, a first system to deliver content associated with the missing section of the data file to a second system; and causing, based on the data file level error, the first system to redeliver the second data file to the second system; and 
update, based on the automated response for the issue and the data file, the data file profile.


 at least one processor; 
  a communication interface communicatively coupled to the at least one processor; and 
  memory storing computer-readable instructions that, when executed by the at least one processor, cause the computing platform to: 
  receive, by the at least one processor, via the communication interface, and from a smart reconciliation node, a data file;
   retrieve, based on the data file, a data file profile indicating historical information associated with the data file;            
  
determine, based on comparing the data file profile with the data file, an issue associated with the data file, wherein determining the issue associated with the data file comprises determining, based on comparing the data file profile with the plurality of sections within the data file, a missing section of the data file, and wherein determining the issue associated with the data file comprises determining an error in a value of the data file based on comparing the historical information associated with the data file with the data file; 
 identify, based on the issue associated with the data file, a data file level error indicating a level where the issue occurred, wherein identifying the data file level error comprises identifying a content level error, and wherein identifying the 
generate, based on the data file level error, one or more commands directing the smart reconciliation node to execute an automated response for the issue associated with the data file; 
transmit, to the smart reconciliation node via the communication interface, the one or more commands directing the smart reconciliation node to execute the automated response for the issue associated with the data file, wherein transmitting the one or more commands directing the smart reconciliation node to execute the automated response for the issue associated with the data file comprises: causing, based on the content level error, a first system to deliver content associated with the missing 
update, based on the automated response for the issue and the data file, the data file profile.


Claims 1-8 of Patent No. 10,621578 satisfies all the elements of claims 2-7 of the instant application, and as such, anticipates the claims of instant application. 
	
Instant Application claim 8
Patent No. 10,621578 claim 9
A method, comprising: 
 at a computing platform comprising at least one processor, a communication interface, and memory: 
 receiving, by the at least one processor, via the communication interface, and from a smart reconciliation node, a data file; retrieving, by the at least one processor, based on the data file, a data file profile indicating historical information associated with the data file; 

  determining, by the at least one processor, based on comparing the data file profile with the data file, an issue associated with the data file, wherein determining the issue associated with the data file comprises determining, based on comparing the data file profile with the plurality of sections within the data file, a missing section of the data file, and wherein determining the issue associated with the data file comprises determining an error in delivering a second data file; 


identifying, by the at least one processor, based on the issue associated with the data file, a data file level error indicating a level where the issue occurred, wherein identifying the data file level error comprises identifying a content level causing, based on the data file level error, the first system to redeliver the second data file to the second system; and updating, by the at least one processor, based on the automated response for the issue and the data file, the data file profile.

 at a computing platform comprising at least one processor, a communication interface, and memory: 
  receiving, by the at least one processor, via the communication interface, and from a smart reconciliation node, a data file; retrieving, by the at least one processor, based on the data file, a data file profile 
 identifying, by the at least one processor, based on the data file, a plurality of sections within the data file; 
 determining, by the at least one processor, based on comparing the data file profile with the data file, an issue associated with the data file, wherein determining the issue associated with the data file comprises determining, based on comparing the data file profile with the plurality of sections within the data file, a missing section of the data file, and wherein determining the issue associated with the data file comprises determining an error in a value of the data file based on comparing the historical information associated with the data file with the data file;                                                                     identifying, by the at least one processor, based on the issue associated with the data file, a data file level error indicating a 


updating, by the at least one processor, based on the automated response for the issue and the data file, the data file profile.


Claims 9-16 of Patent No. 10,621578 satisfies all the elements of claims 9-14 of the instant application, and as such, anticipates the claims of instant application. 
	
	Instant Application claim 15
Patent No. 10,621578 claim 17
One or more non-transitory computer-readable media storing instructions that, when executed by a computing platform comprising at least one processor, a communication interface, and memory, cause the computing platform to:
 receive, by the at least one processor, via the communication interface, and 
  retrieve, based on the data file, a data file profile indicating historical information associated with the data file; 
 identify, based on the data file, a plurality of sections within the data file; 
determine, based on comparing the data file profile with the data file, an issue associated with the data file, wherein determining the issue associated with the data file comprises determining, based on comparing the data file profile with the plurality of sections within the data file, a missing section of the data file, and wherein determining the issue associated with the data file comprises determining an error in delivering a second data file; 


identify, based on the issue associated with the data file, a data file level error indicating a level where the issue based on the data file level error, the first system to redeliver the second data file to the second system; and
 update, based on the automated response for the issue and the data file, the data file profile. 

receive, by the at least one processor, via the communication interface, and from a smart reconciliation node, a data file; 

retrieve, based on the data file, a data file profile indicating historical information associated with the data file; 
identify, based on the data file, a plurality of sections within the data file; 
 determine, based on comparing the data file profile with the data file, an issue associated with the data file, wherein determining the issue associated with the data file comprises determining, based on comparing the data file profile with the plurality of sections within the data file, a missing section of the data file, and wherein determining the issue associated with the data file comprises determining an error in a value of the data file based on comparing the historical information associated with the data file with the data file; 
identify, based on the issue associated with the data file, a data file level error indicating a level where the issue occurred, wherein identifying the data file level error comprises identifying a content level error, and wherein identifying the data file level error comprises identifying a value level error; generate, based on the data file level error, one or more commands directing the smart reconciliation node to execute an automated response for the issue associated with the data file; transmit, to the smart reconciliation node via the communication interface, the one or more commands directing the smart reconciliation node to execute the automated response for the issue associated with the data file, wherein transmitting the one or more commands directing the smart reconciliation node to 


 update, based on the automated response for the issue and the data file, the data file profile.


Claims 17-18 of Patent No. 10,621578 satisfies all the elements of claims 16-20 of the instant application, and as such, anticipates the claims of instant application. 


Per the instant office action, claims 1-20 are being considered allowable.  These claims would be allowed if the current nonstatutory obviousness-type double patenting as being unpatentable over claims 1-18 of Patent No. 10,621578.  Case will be allowed upon receive a terminal disclaimer, and also it must be error free from 112 second paragraph.




Relevance Art Considered
The prior art made of record and not relied upon is considered pertinent to the Applicants’ disclosure.
The following patents and papers are cited to further show the state of the art at the time of Applicants’ invention with respect to transferring data using a smart reconciliation system.

a.	Paulsen et al. (US PGPUB 2012/0311684, hereafter Paulsen); “SYSTEMS AND METHODS FOR REGISTERING A USER ACROSS MULTIPLE WEBSITES” disclose registering a user with one or more websites that determine which of the one or more types of transaction activities the user is permitted to conduct on the one or more websites based on the age of the user.
Paulsen teaches reconciliation of files [0236], error report listing [0244].
Paulsen further teaches data file profile [0182] and [0196]. 

b.	Kawano et al. (US PGPUB 2010/0241806, hereafter Kawano); “DATA BACKUP METHOD AND INFORMATION PROCESSING APPARATUS” disclose “backs up data in a direction from a beginning address of each divided area of the transfer source storage area to an end address thereof in one of the transfer destination areas provided for each divided area of the transfer source storage area”;
 Kawano also teaches error list/log [0053-0054]. 
 Management file and backup transfer list [0060]. 

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant’s disclosure.  See form 892.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TUAN A PHAM whose telephone number is (571)270-3173.  The examiner can normally be reached on M-F 7:45 AM - 6:30 PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tony Mahmoudi can be reached on 571-272-4078.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/TUAN A PHAM/
Primary Examiner, Art Unit 2163